UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 706-9009 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 5, 2011, there were 7,652,557 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2011 and 2010 4 Consolidated Statements of Shareholders’ Equity (unaudited) for the three months ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 6. Exhibits 47 SIGNATURES 48 PART I.FINANCIAL INFORMATION Item 1. Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in bank Federal funds sold Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $8,228 and $10,643 at March 31, 2011 and December 31, 2010, respectively) Restricted stock. at cost Loans Allowance for loan losses ) ) Net loans Other real estate owned Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,532 and $1,474 at March 31, 2011 and December 31, 2010, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable 86 93 Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; $1,000 liquidation preference per share, 9,000 shares issued and outstanding at March 31, 2011 and at December 31, 2010 Common stock, no par value; 25,000,000 shares authorized; 7,633,793 and 7,620,929 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2011 and 2010 (in thousands, except per share data) Three Months Ended March 31, INTEREST INCOME: Loans, including fees $ $ Securities: Taxable Tax-exempt 86 93 Federal funds sold and interest bearing deposits 19 17 Total Interest Income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 31 53 Borrowings 74 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Service fees on deposit accounts Other loan fees Earnings from investment in life insurance 93 89 Other income Total Non-Interest Income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment Professional Insurance 99 95 FDIC insurance and assessments Advertising 50 75 Data processing Outside services fees 96 Amortization of identifiable intangibles 58 67 Loan workout and OREO expenses Other operating Total Non-Interest Expenses Income before Income Taxes INCOME TAX EXPENSE Net Income Preferred stock dividend and discount accretion ) ) Net income available to common shareholders $ $ EARNINGSPER COMMON SHARE: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See notes to the unaudited consolidated financial statements. 4 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended March 31, 2011 and 2010 (dollar amounts in thousands) Common Stock Retained Accumulated Preferred Stock Outstanding shares Amount Earnings (Accumulated Deficit) Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2011 $ Comprehensive income: Net income - Change in net unrealized gain on securities available for sale, net of reclassification adjustment and tax - 54 54 Total comprehensive income - Preferred stock discount accretion 31 - - ) - - Dividends on preferred stock - - - ) - ) Options exercised - 43 - - 43 Tax-benefit-exercised non-qualified stock options - - 5 - - 5 Stock option compensation expense - - 39 - - 39 Balance, March 31, 2011 $ Balance January 1, 2010 $ $ $ ) $ $ Comprehensive income: Net income - Change in net unrealized gain on securities available for sale, net of reclassification adjustment and tax - 66 66 Total comprehensive income Preferred stock discount accretion 30 - - ) - - Dividends on preferred stock - - - ) - ) Options exercised - 14 - - 14 Stock option compensation expense - - 25 - - 25 Balance, March 31, 2010 $ $ $ ) $ $ See notes to the unaudited consolidated financial statements. 5 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2011 and 2010 Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Intangible amortization 58 67 Net amortization of securities premiums and discounts 35 30 Earnings from investment in life insurance ) ) Net realized loss (gain) on sale of foreclosed real estate 5 ) Stock option compensation expense 39 25 (Increase) decrease in assets: Accrued interest receivable ) ) Other assets 66 (Decrease) increase in liabilities: Accrued interest payable (7 ) ) Other liabilities 73 41 Net cash provided by operating activities Cash flows from investing activities: Purchase of securities available-for-sale ) - Purchase of securities held-to-maturity ) ) Proceeds from repayments, calls and maturities of securities available-for-sale Proceeds from repayments, calls and maturities of securities held to maturity Purchase of bank-owned life insurance - ) Net(increase) decreasein loans ) Purchases of premises and equipment ) ) Proceeds from sale of foreclosed real estate Net cash (used in) provided by investing activities Cash flows from financing activities: Net increase in deposits Net increase (decrease) in securities sold under agreements to repurchase ) Cash dividends paid on preferred stock ) ) Proceeds from exercise of stock options 43 14 Tax benefit of options exercised 5 - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents - ending $ $ Supplementary cash flow information: Interest paid $ $ Income taxes paid $ $ - Supplementary schedule of non-cash activities: Other real estate acquired in settlement of loans $ - $ See notes to the unaudited consolidated financial statements. 6 COMMUNITY PARTNERS BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Community Partners Bancorp (the “Company” or “Community Partners”), a bank holding company, and its wholly-owned subsidiary, Two River Community Bank (“Two River” or the “Bank”), and Two River’s wholly-owned subsidiaries, TRCB Investment Corporation, TRCB Holdings One LLC, TRCB Holdings Two LLC, TRCB Holdings Three LLC, TRCB Holdings Four LLC, TRCB Holdings Five LLC and wholly-owned trust, Two River Community Bank Employer’s Trust. All inter-company balances and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), including the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December31, 2010 included in the Community Partners Annual Report on Form 10-K filed with the SEC on March 31, 2011 (the “2010 Form 10-K”). For a description of the Company’s significant accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements in the 2010 Form 10-K. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2011 for items that should potentially be recognized or disclosed in these financial statements. Certain amounts in the Consolidated Statements of Operations for the three months ended March 31, 2010 have been reclassified to conform to the presentation used in the Consolidated Statement of Operations for the three months ended March 31, 2011. These reclassifications had no effect on net income. NOTE 2 – NEW ACCOUNTING STANDARDS The Financial Accounting Standards Board (FASB) has issued Accounting Standards Update (ASU) 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurements as set forth in Codification Subtopic 820-10. The FASB‘s objective is to improve these disclosuresand, thus, increase transparency in financial reporting. Specifically, ASU 2010-06 amends Codification Subtopic 820-10 to now require: · A reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and · In the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurements for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. ASU 2010-06 was effective for the interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuance, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years after December 15, 2010 and for interim periods within those fiscal years. The Company has evaluated the impact of the adoption of ASU 2010-06, and has determined that it did not have any impact on our financial position or results of operations. 7 NOTE 2 – NEW ACCOUNTING STANDARDS (Continued) The FASB issued ASU 2010-28, Intangibles – Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this Update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples in paragraph 350-20-35-30, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. These amendments eliminate an entity’s ability to assert that a reporting unit is not required to perform Step 2 because the carrying amount of the reporting unit is zero or negative despite the existence of qualitative factors that indicate the goodwill is more likely than not impaired. As a result, goodwill impairments may be reported sooner than under current practice. For public entities, the amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Nonpublic entities may early adopt the amendments using the effective date for public entities. Upon adoption of the amendments, an entity with reporting units that have carrying amounts that are zero or negative is required to assess whether it is more likely than not that the reporting units’ goodwill is impaired. If the entity determines that it is more likely than not that the goodwill of one or more of its reporting units is impaired, the entity should perform Step 2 of the goodwill impairment test for those reporting unit(s). Any resulting goodwill impairment should be recorded as a cumulative-effect adjustment to beginning retained earnings in the period of adoption. Any goodwill impairments occurring after the initial adoption of the amendments should be included in earnings as required by Section 350-20-35. The implementation of ASU 2010-28 did not have a material impact on our financial position or results of operation. ASU No 2011-01, Receivables (Topic 310) – Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No 2010-20, was issued in January 2011 and postpones the effective date of the disclosures about troubled debt restructurings.The new effective date for disclosures about troubled debt restructurings will be aligned with the finalization of the effective date of the exposure drafts Clarifications to Accounting for Troubled Debt Restructurings by Creditors, which was finalized as ASU 2011-02. ASU 2011-02; The FASB has issued this Update to clarify the accounting principles applied to loan modifications, as defined by FASB ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors. The Update clarifies guidance on a creditor’s evaluation of whether or not a concession has been granted, with an emphasis on evaluating all aspects of the modification rather than a focus on specific criteria, such as the effective interest rate test, to determine a concession. The Update goes on to provide guidance on specific types of modifications such as changes in the interest rate of the borrowing, and the insignificant delays in payments, as well as guidance on the creditor’s evaluation of whether or not a debtor is experiencing financial difficulties. For public entities, the amendments in the Update are effective for the first interim or annual periods beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The entity should also disclose information required by ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which had previously been deferred by ASU 2011-01, Deferral of the Effective Date of Disclosures about Troubled Debt Restructuring in Update No. 2010-20, for interim and annual periods beginning on or after June 15, 2011. Nonpublic entities are required to adopt the amendments in this Update for annual periods ending on or after December 15, 2012. Early adoption is permitted. The implementation of ASU 2011-02 is not expected to have a material impact on our financial position or results of operation. NOTE 3 – GOODWILL The Company’s goodwill was recognized in connection with the acquisition of The Town Bank (“Town Bank”) in April 2006. GAAP requires that goodwill be tested for impairment annually or more frequently if impairment indicators arise utilizing a two-step methodology. Step one requires the Company to determine the fair value of the reporting unit and compare it to the carrying value, including goodwill, of such reporting unit. The reporting unit was determined to be our community banking operations, which is our only operating segment. If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired. If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to determine the amount of impairment, if any. The second step compares the fair value of the reporting unit to the aggregate fair values of its individual assets, liabilities and identified intangibles. The Company performed its step one annual goodwill impairment analysis as of September 30, 2010 and based on the results there was no impairment on the current goodwill balance of $18.1 million. 8 NOTE 4 – EARNINGS PER COMMON SHARE Basic earnings per common share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per common share reflects additional shares of common stock that would have been outstanding if dilutive potential shares of common stock had been issued relating to outstanding stock options and warrants.Potential shares of common stock issuable upon the exercise of stock options and warrants are determined using the treasury stock method.All share and per share data have been retroactively adjusted to reflect the 5% stock dividend declared on August 23, 2010 and paid October 22, 2010 to shareholders of record as of September 24, 2010. The following table sets forth the computations of basic and diluted earnings per common share: Three Months Ended March 31, (dollars in thousands, except per share data) Net income $ $ Preferred stock dividend and discount accretion ) ) Net income applicable to common shareholders $ $ Weighted average common shares outstanding Effect of dilutive securities, stock options and warrants Weighted average common shares outstanding used to calculate diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ Dilutive securities in the table above exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Stock options and warrants that had no intrinsic value because their effect would be anti-dilutive and therefore would not be included in the diluted earnings per common share calculation were 330,908 and 1,156,466 for the three-month periods ended March 31, 2011 and 2010, respectively. 9 NOTE 5 – SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s securities are summarized as follows: Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value March 31, 2011: Securities available for sale: U.S. Government agency securities $ $ 16 $ - $ (4 ) $ Municipal securities 20 - (7 ) U.S. Government-sponsored enterprises (“GSE”) – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations 69 - ) Corporate debt securities, primarily financial institutions 12 ) Community Reinvestment Act (“CRA”) mutual fund - - ) $ $ $ ) $ ( 296 ) $ Securities held to maturity: Municipal securities $ $ $ - $ (6 ) $ Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ 10 NOTE 5 – SECURITIES (Continued) Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value December 31, 2010: Securities available for sale: U.S. Government agency securities $ $ 25 $ - $ ) $ Municipal securities 22 - ) GSE – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations 75 - ) Corporate debt securities, primarily financial institutions 15 ) CRAmutual fund - - (2 ) $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (6 ) $ Corporate debt securities, primarily financial institutions 1 - ) $ $ $ - $ ) $ The amortized cost and fair value of the Company’s debt securities at March 31, 2011, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Due in one year or less $ $ $
